IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00324-CR

                       EX PARTE JUSTIN S. MATTHEWS



                           From the 19th District Court
                            McLennan County, Texas
                          Trial Court No. 2011-1351-C1A


                           MEMORANDUM OPINION

       Justin S. Matthews appeals from the trial court’s action on Matthews’ article 11.07

application for writ of habeas corpus. See TEX. CODE CRIM. PROC. art. 11.07.

       As an intermediate court of appeals, we have no jurisdiction of an article 11.07

proceeding. See id. arts. 11.05, 11.07. See also Ater v. Eighth Court of Appeals, 802 S.W.2d

241, 243 (Tex. Crim. App. 1991). Accordingly, this appeal is dismissed for want of

jurisdiction.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 19, 2022
Do not publish
[OT06]